Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos.333-168507 and 333-166923 on FormS-8 of our report dated March 6, 2014, relating to the consolidated financial statements of Accuride Corporation and subsidiaries (the “Company”), and the effectiveness of the Company’s internal control over financial reporting, appearing in this Annual Report on Form10-K of Accuride Corporation and subsidiaries for the year ended December31, 2013. /s/ DELOITTE & TOUCHE LLP
